Citation Nr: 0032127	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-01 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to increased (compensable) rating for pruritus 
ani. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1941 to 
February 1947 and from February 1951 to January 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal. 


REMAND

The veteran was scheduled for a hearing before a travel 
section of the Board on October 19, 2000, but the veteran did 
not appear.  In a statement received in November 1999, the 
veteran's representative requested the claims folder be 
returned for preparation of a more comprehensive VA Form I-
646 if for some reason the veteran was unable to attend the 
scheduled hearing.  An informal hearing presentation was not 
submitted.

To ensure that VA has afforded due process to the appellant, 
the case is REMANDED to the RO for the following development:   

1.  In accordance with the outstanding 
request, the RO should afford the 
veteran's representative an opportunity 
to submit a more comprehensive VA Form I-
646, Statement of an Accredited 
Representative in Appealed Case.

2.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue on appeal if 
additional evidence is submitted.  If the 
determination remains adverse to the 
veteran, he and his representative, if 
any, should be furnished a supplemental 
statement of the case and an opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



